Trippe, Judge.
1. The exception to the order of the Court is, that, the agreement of the parties which was, by its terms, to be made the award of the arbitrators, and was so made, and entered on the minutes of the Court and made the decree thereof, did not bind plaintiffs in error for the payment of the $7,500 00 which was to be received by complainant for her three-eighths interest in the property, but was to be paid by Theodore Ewing. Ewing was not a party to the submission, the agreement or the award, nor the order making the award the decree of the Court. The parties litigant were Mrs. Hodges on one side and Goetchius and England on the other. The award was, that she should receive $7,500 00 for her interest in the property. Receive it from whom ? There could be but one source from which it could come by the award. If *611one party to a suit is to receive money in settling the litigation, the other party certainly must pay it, and must be bound to pay it, else the award and the judgment is a nullity. Courts do not grant judgments as mere surplusage, as a matter contingent on what an outside party-may choose to do. At least they will not be so construed, unless it plainly appears that the parties so intend. We do not think that such intention so appears in this case. It is true the agreement and award speak of an interest to be conveyed to Ewing, and probably it was Mrs. Hodges’ interest. But that even is not so stated. She was to deposit a portion of what she was to receive as a security to protect the interest conveyed to Ewing against any debts due by the company. This suggests that Ewing was to have her interest. But it is nowhere said that Ewing was to make the payment to her, or that she was to look to him for it • nor, indeed, that Ewing was to pay the $7,500 00 to any one, or what amount, if any, lie was to pay, or to whom. The award and judgment were between Mrs. Hodges and Gcetchius and England, and they had the right to call on each other respectively for its enforcement.
2. But even if there was on the face of the agreement, award and decree any ambiguity on this point, these very questions were made and issue joined, and they were passed upon by a jury. That verdict stands; there is no motion to set it aside, nor any complaint made against it. Was it, too, a vain thing, like, it is claimed, the agreement was; and the award and the order making the award the judgment of the Court? Do they all mean nothing, taken singly or collectively? What, then, would end this litigation? What are and where are the rights of the complainant? We think that the verdict of the jury, rendered on the application for an execution to enforce the decree and the issue made thereon, determined the questions involved, and authorized the order of the Court that was granted. If there were errors committed in obtaining that verdict, exceptions should have been made to them, and their correction sought.
Judgment affirmed.